Citation Nr: 9903405	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral frozen feet with peripheral neuropathy prior to 
January 12, 1998.

2.  Entitlement to an increased rating for frozen right foot 
with peripheral neuropathy, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to an increased rating for frozen left foot 
with peripheral neuropathy, currently evaluated as 20 percent 
disabling.

4.  Entitlement to service connection for back pain secondary 
to service-connected frozen left and right feet with 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1945.

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  The issues of an increased rating for frozen right 
foot with peripheral neuropathy, frozen left foot with 
peripheral neuropathy and service connection back pain 
secondary to service-connected frozen left and right feet 
with peripheral neuropathy are the subjects of the Remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to January 12, 1998, bilateral frozen feet with 
peripheral neuropathy were manifested by dependent rubor 
present to a distinct line around the feet, without edema, 
loss of toes or parts and persistent symptoms bilaterally. 



CONCLUSION OF LAW

An evaluation greater than 30 percent for bilateral frozen 
feet with peripheral neuropathy prior to January 12, 1998 is 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.104, Code 7122 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was established for bilateral trench foot, 
rated as residuals of frozen feet, evaluated as 50 percent 
disabling by rating decision dated in February 1945.  The 
evaluation was reduced to 30 percent by rating decision dated 
in August 1948. 

VA outpatient treatment records dated beginning in November 
1995 have been associated with the claims folder.  In October 
1996, it was reported that the veteran had been an insulin 
dependent diabetic for 10 years.  

A January 1997 VA medical examination of the vascular system 
noted complaints of aching and burning feet.  The pulses of 
the feet and lower legs were equal and palpable.  Both feet 
appeared erythematous, and skin temperature was normal.  
There was some element of paresthesias in the lateral aspect 
of both feet, with decreased sensation in the knees to touch.  
The assessment was bilateral frozen feet with associated 
Raynaud's syndrome.

VA outpatient treatment records of May 1997 include 
complaints of burning feet,

During a November 1997 VA cardiovascular examination, the 
veteran complained of persistent pain to the distal 
extremities, aggravated by cold or warm weather.  He stated 
that he could modulate the pain somewhat by lying down.  
Examination disclosed dependent rubor to a very distinct line 
coming around the feet.  The lateral medial aspect and the 
toes were all red.  There was moderate bilateral 
onychomycosis.  No edema was present.  The feet were warm, 
the pulses were 2+ and equal bilaterally in the dorsalis 
pedis region.  Capillary refill was two seconds bilaterally.  
He had mild fungal change to the heel regions bilaterally.  
X-rays were unremarkable other than calcaneal spurs.  The 
assessment was remote history of frostbite injury to the feet 
bilaterally, where the protractive convalescence and chronic 
pain syndrome are subsequent to the injury as would be 
expected.  

During a December 1997 VA cardiovascular examination , the 
veteran complained of pains in his calf muscles after walking 
for half an hour.  He stated that he feels half numb from his 
ankles distally all of the time.  He also complained that his 
feet feel clumsy when he walks.  On examination, the finding 
were essentially the same as reported in November 1997, with 
the following additions:  He had lost pinpoint discrimination 
from the ankles distally bilaterally.  The ankle reflexes 
were absent.  Hair loss was observed bilaterally.  
Dorsiflexion was to 20 degrees right, 30 left.  Plantar 
flexion was to 10 degrees right, 20 left.  His ankles and 
toes were basically stiff.  There was no inversion or 
eversion capability with either ankle.  The assessment was 
remote history of frostbite injury to the feet bilaterally 
with chronic pain syndrome subsequently and neurological 
deficits as noted.

A rating decision dated in March 1998, changed the diagnosis 
to frozen feet with peripheral neuropathy of the left and 
right foot, with each foot rated as 20 percent disabled, 
based on the December 1997 examination report.  

Analysis 

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for the 
cardiovascular system, effective January 12, 1998.  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, in Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 
1, 1998), the United States Court of Veterans Appeals (the 
Court) observe, in general, that when revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  Therefore, in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Board will 
consider the issue of an increased rating prior to January 
12, 1998.

Under the version of the regulations in effect prior to 
January 12, 1998, residuals of frozen feet (immersion foot) 
with loss of toes, or parts, and persistent severe bilateral 
symptoms warranted a 50 percent evaluation; 30 percent was 
authorized for unilateral symptoms.  Residuals with 
persistent moderate swelling, tenderness, redness, etc. 
called for a 30 percent evaluation if bilateral, 20 percent 
if unilateral.  Mild symptoms, chilblains, warranted a 10 
percent evaluation whether bilateral or unilateral.  
38 C.F.R. § 4.104, Diagnostic Code 7122.  

Considering the evidence of record, the Board finds that 
prior to January 12, 1998, an increase was not warranted 
under the then-existing version of the rating criteria.  The 
evidence did not demonstrate unilateral loss of toes or parts 
and persistent severe symptoms or persistent moderate 
swelling, tenderness or redness necessary for a 50 percent 
evaluation.  Therefore, prior to January 12, 1998, the 
criteria for a higher rating had not been met.  38 C.F.R. 
§ 4.7.  The Board is compelled to conclude that the weight of 
the evidence is against the veteran's claim and that an 
increased evaluation for bilateral frozen feet with 
peripheral neuropathy is not warranted prior to January 12, 
1998.  The Board has carefully reviewed the entire record in 
this case; however, the Board does not find the evidence to 
be so evenly balanced that there is any doubt as to any 
material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for bilateral frozen 
feet with peripheral neuropathy is denied. 

REMAND

The veteran seeks an increased rating for frozen left foot 
with peripheral neuropathy and frozen right foot with 
peripheral neuropathy, each evaluated as 20 percent disabling 
and service connection for a back condition secondary to an 
altered gait due to his service-connected foot disabilities.  

Service connection was established for bilateral frozen feet 
with peripheral neuropathy by rating decision dated in 
February 1945.  The disability was originally evaluated as 50 
percent disabling.  By rating decision dated in August 1948, 
the evaluation was decreased to 30 percent.  Pursuant to a 
change in the regulation, effective January 12, 1998, the RO 
changed the 30 percent evaluation to the current 20 percent 
for each frozen foot with peripheral neuropathy.  

The Board further notes that during the pendency of this 
appeal, VA again issued revised regulations amending the 
section of the VA Schedule for Rating Disabilities regarding 
cold injury residuals effective August 13, 1998.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  In the instant case, 
the RO has not had the opportunity to review this appeal 
under the newest version of the schedular provisions 
concerning the evaluation of the veteran's disability.  
Further, the RO did not follow Karnas and consider the 
increased rating claim under both the old and new standards 
and then apply the version that was the more favorable to the 
veteran.  Karnas must be followed with respect to both 
revisions.

The veteran's representative has asked for an orthopedic 
examination and for an opinion from the examiner regarding 
whether it is more likely than not that the veteran's 
service-connected disabilities caused his back condition (see 
Allen v. Brown, 7 Vet. App. 439 (1995).  He contends that the 
veteran's current disability should be evaluated as Raynaud's 
syndrome under 38 C.F.R. § 4.104, Diagnostic Code 7117.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A.  § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's frozen feet with 
peripheral neuropathy, not already part 
of the claims file from January 1999 to 
the present.

2.  The RO should obtain copies of all 
treatment records pertaining to the 
veteran's service-connected frozen feet 
with peripheral neuropathy and his back 
condition not already part of the claims 
file from T. Robert Love, M.D., from July 
1992 to present and all treatment records 
pertaining to the veteran's service-
connected frozen feet and back condition 
Karl H. Smith, M.D., and the Our Lady of 
Bellefonte Hospital.  Dr. Love should be 
asked to provide an opinion regarding the 
etiology of the veteran's osteoarthritis 
of the feet, and the basis for his 
opinion.  Dr. Smith should be asked to 
provide the basis for his May 1998 
opinion that the veteran's back condition 
is due to his service-connected frozen 
feet with peripheral neuropathy.  

3.  The RO should schedule the veteran 
for VA peripheral vascular and orthopedic 
examinations to determine the severity 
and extent of any impairments.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  In particular, the orthopedist 
should render opinions regarding the 
severity of any altered gait found and 
its relationship, if any, to the 
veteran's back condition.  If there is no 
relationship between the veteran's 
service-connected disabilities and his 
back condition, whether due to an altered 
gait or otherwise, the report should so 
state.

The physician performing the peripheral 
vascular examination should render an 
opinion regarding whether Raynaud's 
syndrome or residuals of frozen feet with 
peripheral neuropathy more closely define 
the veteran's foot disabilities since 
December 1996.  If such a determination 
cannot be made, the report should so 
state.  The claims file, including a copy 
of the REMAND, should be made available 
to the examiner before the examination, 
for proper review of the medical history.  
The examination reports are to reflect 
whether such a review of the claims file 
was made.  Prior to the examinations, the 
RO must inform the veteran, in writing, 
of all consequences of his failure to 
report for the examinations in order that 
he may make an informed decision 
regarding his participation in said 
examinations. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for frozen left 
and right feet with peripheral neuropathy 
for the period from January 12, to August 
12, 1998, and from August 13, 1998 to 
present in light of the new schedular 
criteria for cold injury residuals and 
the Court's holdings in Bernard v. Brown, 
4 Vet.App. 384 (1993) Karnas and Rhodan.  
They must also review the old criteria.  
The RO must explain to the veteran which 
criteria were used in rating the 
disability and why the selected criteria 
are more favorable to the veteran during 
each period.

5.  The RO should readjudicate the issue 
of service connection for a back 
condition in light of the above 
development.  

If the benefit sought is denied, then the appellant and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 11 -


